Nichols, Chief Justice.
The plaintiff-appellant filed a complaint for divorce alleging that her marriage to the defendant-appellee was irretrievably broken, and seeking custody of the parties’ son, child support, alimony and attorney fees. In his answer and counterclaim the defendant denied that the plaintiff was entitled to alimony or attorney fees, alleged *841that the marriage was irretrievably broken and that the plaintiff was guilty of adultery and cruel treatment and sought custody of the child. The court granted a judgment on the pleadings as to the issue of divorce and at a later hearing gave permanent custody of the child to the defendant in a judgment dated and filed of record on May 6, 1977. The plaintiff filed her notice of appeal from the May 6, 1977 judgment in the DeKalb County Superior Court on May 11, 1977. The trial court’s May 6, 1977 judgment specifically stated that the issues of alimony, child support, property division and attorney fees were still pending before the court for resolution before a jury at a future date.
Argued October 11, 1977
Decided October 19, 1977.
Margie Pitts Hames, for appellant.
Edwin M. Saginar, for appellee.
Code Ann. § 6-701 (a) 2 provides that when a judgment is not final, appellate review must be accomplished by having the trial judge, within ten days of the judgment’s entry, certify that the judgment is of such importance as to require immediate review. In Carr v. Carr, 238 Ga. 197 (232 SE2d 69) (1977), this court held that a party to a divorce proceeding could not appeal the trial court’s grant of judgment on the pleadings on the issue of divorce when there were still issues of alimony and property settlement to be resolved because the party had not followed the statutory procedure for interlocutory appeals.
We have reviewed the record and have found no trial court certification of the child custody issue. Accordingly, we dismiss this interlocutory appeal because the appellant has not complied with Code Ann. § 6-701 (a) 2.

Appeal dismissed.


All the Justices concur, except Jordan, J., who dissents.